—Order, Supreme Court, New York County (Charles E. Ramos, J.), entered April 30, 2009, which granted plaintiffs motion for summary judgment, unanimously reversed, on the law, with costs, and the motion denied.
Plaintiffs motion, based solely on the claim for breach of contract, was unsupported by an affidavit of a person with personal knowledge. The movant thus failed to meet its prima facie burden of proof, rendering the motion insufficient and lacking in probative value (Stainless, Inc. v Employers Fire Ins. Co., 69 AD2d 27, 31-32 [1979], affd 49 NY2d 924 [1980]). Concur—Andrias, J.P., Catterson, Renwick, DeGrasse and Manzanet-Daniels, JJ.